Citation Nr: 1752100	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  09-23 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a left eye disorder (other than bilateral vitreous floaters).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 2001 to September 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction (AOJ)).

In November 2010, the Veteran testified at a hearing before the undersigned acting Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

In March 2015, the Board denied entitlement to service connection for hypertension and pes planus and remanded entitlement to service connection for a left eye disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Per an April 2016 Joint Motion for Remand (JMR) and Court Order, the Board's denials of entitlement to service connection for hypertension and pes planus were vacated and remanded back to the Board.  The Veteran abandoned the remaining issues on appeal previously raised to the Court.

In a January 2017 decision, the Board remanded the issues of entitlement to service connection for hypertension and a left eye disorder, other than vitreous floaters, for further development in compliance with the April 2016 JMR.  In April 2017, a rating decision granted entitlement to service connection for pes planus.  As such, that issue is no longer before the Board.

The case has now returned to the Board for further appellate review.

The issue of entitlement to service connection for a left eye disorder has been addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

Hypertension did not manifest during active duty service or within one year following the Veteran's separation from service, and is not causally or etiologically related thereto.

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension, on a direct or presumptive basis, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  VA's duty to notify was satisfied by a letter in April 2007.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records and all available post-service treatement records have been associated with the claims file.

VA afforded the Veteran multiple examinations, and most recently conducted a February 2017 examination with respect to the Veteran's claim of entitlement to service connection for hypertension.  The examiner reviewed the evidence of record, considered the Veteran's medical history and statements, and rendered a medical opinion based upon the facts of the case and her knowledge of medical principles.  

The Veteran's representative argued in his July 2017 appellate brief that the failure of the AOJ to assign a cardiologist to perform the VA examination was a violation of the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).  Both the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  

The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.  See also Sickels v. Shinseki, 643 F.3d 1362   (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).


The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.  

Id.  Neither the Veteran nor his representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiner who provided the February 2017 opinion but rather disagreed with the conclusions and rationale.  The Board finds that the examiner is competent and will assign appropriate probative weight to the opinion.  38 C.F.R. §§ 3.326, 3.327, 4.2.

During the Board hearing, the undersigned acting VLJ discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA.  38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 
38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
38 U.S.C. § 1101.  With respect to the current appeal, this list includes hypertension.  38 C.F.R. § 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).
Hypertension, for VA purposes, means that the diastolic pressure is predominantly  90 mm, or greater, and isolated systolic hypertension means that systolic blood pressure is predominantly 160 mm, or greater, with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  A compensable, 10 percent rating for hypertension is warranted for hypertension with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he is entitled to service connection for his currently diagnosed hypertension.  His January 2001 enlistment examination does not note any abnormalities with regard to hypertension, and his blood pressure at that time was 108/62.  Records from 2001-2004 show that his annual blood pressure readings were 108/62, 122/82, 128/75, and 121/79.  Service treatment records (STRs) from May 2002 reveal that the Veteran had a blood pressure reading of 128/75.  Subsequent STRs reveal that in September 2002, the Veteran was reported as not having high blood pressure, but that he did have a family history of high blood pressure on his mother's side.  An April 2003 STR revealed a blood pressure reading of 145/86.  A July 2003 STR revealed slightly elevated blood pressure readings of 141/85 and 144/87.  A subsequent July 2004 STR revealed a blood pressure reading of 121/79.  A March 17, 2005 record showed multiple readings taken on that date, with the highest readings reaching 155/83 and 153/89.

During the November 2010 Board hearing, the Veteran testified that he had high blood pressure but was not prescribed any medication for treatment, and that his doctor did not relate it to his military service.  

VA clinical records showed that in November 2009, the Veteran had a blood pressure reading of 122/71.  A June 2010 record showed that the Veteran had a blood pressure reading of 138/78, and a subsequent December 2010 record showed that the Veteran had a blood pressure reading of 130/80.  A June 2011 record showed that the Veteran had a blood pressure of 134/75.

In an October 2011 VA examination, the examiner found that the Veteran did not have a diagnosis of hypertension or isolated systolic hypertension based upon the criteria for VA purposes of finding an initial diagnosis of hypertension which must be confirmed by readings taken 2 or more times on at least 3 different days.  The examiner also noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  The Veteran did report that he experienced lightheadedness when his blood pressure was elevated.  The examiner found that the Veteran had no functional limitations due to hypertension and that there was no diagnosis of hypertension during service, however the Veteran met the criteria for hypertension based upon a 5 day monitoring of his blood pressure which resulted in blood pressure readings of 164/92, 158/95, 160/94, 130/82, and 144/72.

The February 2017 VA examination showed that the Veteran was diagnosed with hypertension in 2011.  During the examination, the Veteran reported that he had been repeatedly told by medical personnel that his blood pressure was slightly high, but that no formal diagnosis of hypertension had been made.  He was never prescribed any medication to lower his blood pressure.  The examination noted that the Veteran did not have a history of diastolic blood pressure elevation of predominantly 100 or more.  The Veteran had blood pressure readings of 140/90, 138/82, and 136/90.  His average blood pressure reading was 138/87.

After examining the Veteran, the examiner noted that since leaving service, the Veteran had blood pressure readings that were somewhat elevated but medical providers had not made a formal diagnosis of hypertension and never prescribed medication.  The examiner did note that although the VA examination dated October 2011 showed results which would have qualified for a diagnosis of hypertension based on elevated systolic readings, the first time serial monitoring was performed ( a requirement to establish a diagnosis of hypertension) was several years after the Veteran left active service.  The examiner also pointed out that the Veteran did not have a formal diagnosis of hypertension and was not taking any medication associated therewith.  Thus, the examiner concluded, that based upon all of the medical evidence, including blood pressure readings during service, after service, and during the five day monitoring done in 2011, sustained blood pressure elevation could not be documented until 2011.  Since the Veteran left active service in 2005, the examiner concluded it was less likely than not that the Veteran had hypertension that had its clinical onset in service, or in the year immediately following service, or was otherwise related to disease or injury in service.

After reviewing the evidence of record, the Board finds that that service connection for hypertension is unwarranted.  In this case, the evidence weighs against any finding that the Veteran's hypertension had its onset in service or is otherwise related to service.  The record does not document the onset of hypertension until years after service, in the October 2011 VA examination. 

In the October 2011 VA examination, the examiner noted that although the Veteran met the criteria for a diagnosis of hypertension, there was no diagnosis of hypertension during service and he did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Similarly, in the February 2017 VA examination, the examiner found that although the Veteran may have met the criteria for a diagnosis of hypertension, the serial monitoring was performed many years after service, and the Veteran was not currently diagnosed formally with hypertension and was not taking any medication for the treatment of hypertension.  Thus, the examiner concluded that it was less likely than not that that the Veteran's hypertension began in service, within the year following service, or was otherwise related to service.  These opinions are entitled to significant probative weight as the VA examiners have used their training and expertise to evaluate the significance of the current blood pressure readings, and have based their opinions on a thorough review of the Veteran's medical history.  The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran himself contends that a medical relationship exists between his hypertension and his service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case however, the Board finds the question as to the etiology of the Veteran's hypertension, is a question that requires medical expertise to answer.  While the Veteran is competent to describe symptoms which he experiences with his senses, an opinion regarding the etiology of his currently diagnosed hypertension is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Furthermore, during the November 2010 Board hearing, the Veteran testified that there was no doctor that had indicated that his hypertension was related to his military service.  Thus, the February 2017 VA examination and opinion is most probative in determining that it is less likely than not that the Veteran's hypertension was related to service.

Service connection for hypertension premised upon a presumptive basis is also not warranted as the record does not show any evidence of the disability manifesting within one year of the Veteran's separation from active duty service.  Although the Veteran contends and STRs noted slightly "elevated" blood pressure readings in service, the diastolic pressure was less than 90 in those readings, and in all other readings taken during service, which does not meet the criteria for a diagnosis of hypertension in accordance with VA regulations.   Accordingly, service connection for the Veteran's hypertension is not warranted.

To the extent the Veteran argues for establishing entitlement to service connection for hypertension on the basis of continuity of symptomatology of a "chronic" disease since service, the Board places greater probative weight on the opinion of the VA examiner who has found that the Veteran's descriptions of light headedness did not represent the onset of hypertension during active service.  See 38 C.F.R. § 3.303(b) (the showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time).  

In sum, the Board finds that service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Entitlement to service connection for hypertension is denied.


REMAND

In the January 2017 Board decision, the Veteran was awarded service connection for bilateral vitreous floaters, however the issue of service connection for a left eye disorder was remanded for further development.  In the February 2017 VA medical opinion, the examiner found that the Veteran's pinguecula was less likely than not to have begun in service or was otherwise related to service, but did not comment specifically on whether the Veteran's pinguecula or any other left eye disorder could have resulted from or have been aggravated by the Veteran's service-connected vitreous floaters.  In the July 2017 appellate brief, the Veteran's representative asserted that a medical opinion should have been obtained to determine whether the Veteran was entitled to service connection for his left eye disorder due to his service-connected vitreous floater disability.  Since the February 2017 opinion did not address this issue, a remand is necessary to obtain another opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records pertaining to the Veteran's left eye disorder, to include pinguecula, that have not yet been associated with the record.  Any attempt to obtain additional records should be documented within the claims file.





	(CONTINUED ON NEXT PAGE)
2.  Thereafter, obtain a VA addendum opinion.  For any left eye disorder diagnosed, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such left eye disorder:

      (a) had its onset in or is otherwise related to service;
      
(b) is promixately due to the Veteran's service-connected vitreous floaters; and
      
(c) has been aggravated (permanently worsened beyond the natural progress of the disease) by the Veteran's service-connected vitreous floaters.
      
The clinician must provide a complete rationale which includes, if possible, support from applicable medical and scientific principles.

If the clinician feels that the requested opinion cannot be rendered without resorting to speculation, he or she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the clinician (i.e. additional facts are required, or the clinician does not have the needed knowledge or training).

3. Following the development directed above, readjudicate the Veteran's claim.  If it remains denied, issue a Supplemental Statement of the Case addressing the issue.  The Veteran should be given an opportunity to respond, before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


